Citation Nr: 0114283	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-11 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee.  

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1982 to 
February 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the December 1998 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and initial 
noncompensable evaluations for patellofemoral syndrome of the 
left knee and right ear hearing loss, both since March 1998.  

In a May 1999 statement and a September 2000 phone contact 
with the RO, the veteran withdrew his appeal of the issue of 
entitlement to service connection for a right knee 
disability.  Although the representative's March 2001 written 
brief inadvertently discusses the right knee, this issue is 
not currently before the Board.  


FINDINGS OF FACT

1.  The criteria for hearing loss in effect prior to and 
since June 1999 are equally favorable to the veteran.  

2.  Audiometric examinations in November 1997, July 1998, and 
July 1999 demonstrate no worse than Level I hearing in the 
right ear, and service connection is not in effect for left 
ear hearing loss.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87 (1998) (effective prior 
to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.87 (2000) 
(effective since June 10, 1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has difficulty hearing people 
speak against normal background noise.  At work, he has to 
find a closed room in which to hold conversations, and he 
frequently asks people to repeat themselves.  

The claim for an increased rating for hearing loss may be 
decided on the merits because the VA fulfilled its duty to 
assist the veteran in the development of facts pertinent to 
the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The RO obtained the veteran's service medical 
records.  The veteran received VA examinations, filed lay 
statements with the RO, and repeatedly declined the 
opportunity for a hearing.  The December 1998 rating decision 
and February 1999, August 1999, and September 2000 statements 
of the case informed the veteran of the evidence needed to 
substantiate his claim.  The duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  

While this appeal was pending, the rating criteria for 
hearing loss, under the criteria of Diagnostic Code 6100, was 
revised effective June 10, 1999.  Where a law or regulation 
changes after a claim is filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The VA's general counsel held that if 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (2000).  For the period prior to June 10, 
1999, the Board will apply only the old criteria.  For the 
period since June 10, 1999, the Board will apply whichever of 
the old and new criteria that is more favorable to the 
veteran.  

For right ear hearing loss, the old criteria in effect prior 
to June 10, 1999, and the new criteria in effect since June 
10, 1999, are equally favorable because they yield the same 
result.  38 C.F.R. §§ 4.85, 4.86, 4.87 (Tables VI-VII, 
Diagnostic Code 6100) (2000).  Evaluations of defective 
hearing range from noncompensable to 100 percent are based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  38 C.F.R. §§ 4.85, 4.87 (Tables VI-VII, 
Diagnostic Code 6100).  To evaluate the degree of disability 
from defective hearing, the Rating Schedule establishes 
auditory acuity levels from I to XI.  Id.  The disability 
rating is derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The November 1997 audiological examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
Average
RIGHT
0
0
0
10
65
19
LEFT
0
0
0
5
5
3

The July 1998 audiological examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
Average
RIGHT
0
0
0
10
70
20
LEFT
0
5
0
10
10
6
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

The July 1999 audiological examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
0
0
5
70
19
LEFT
0
5
0
5
0
3
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

In this case, pure tone threshold averages and speech 
recognition abilities demonstrated no worse than Level I 
hearing in the right ear at the November 1997, July 1998, and 
July 1999 examinations.  38 C.F.R. § 4.85, Table VI.  
Entitlement to service connection for left ear hearing loss 
was denied in a December 1998 decision.  If impaired hearing 
is service-connected in only one ear, the right ear, in order 
to determine the percentage evaluation from Table VII, the 
non-service-connected left ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  See 
38 C.F.R. § 3.85(f) (2000).  Thus, with Level I hearing in 
the right ear and assignment of Level I hearing in the left 
ear, continuation of a noncompensable schedular evaluation is 
warranted for service-connected right ear hearing loss.  
38 C.F.R. § 4.85, Table VII.  Thus, a compensable rating is 
not warranted under either schedular criteria.  38 C.F.R. § 
4.7 (2000).  

Extraschedular consideration does not apply in this case 
because exceptional circumstances have not been claimed or 
demonstrated.  The evidence does not reveal that the 
veteran's service-connected right ear disability markedly 
interferes with employment or requires frequent periods of 
hospitalization.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  In December 1999, the 
veteran reported that he currently worked as a biologist's 
assistant, and the evidence shows no hospitalizations or work 
missed because of hearing loss.  Extraschedular consideration 
is not warranted.  


ORDER

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this case, the evidence raises questions with regard to 
the degree of disability associated with the veteran's left 
knee disability.  While there are some findings referable to 
the left knee on the 1998 General Medical examination, 
questions were raised about the possibility of patellofemoral 
syndrome and questionable meniscus damage.  There was no 
orthopedic examination.  When the veteran was examined by the 
VA in 1999, by a nurse practitioner, it was indicated that 
the veteran's right, as opposed to left, knee was the cause 
of his problems.  The findings were primarily related to his 
right knee.  The veteran has indicated that he is not 
pursuing the issue of service connection for a right knee 
disability.  The nature of his left knee disability was not 
clarified on the examination.  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  A VA examination is necessary to 
determine the current level of occupational impairment from 
patellofemoral syndrome of the left knee and to provide a 
full description of the effects of the disability upon the 
veteran's ordinary activity, whether pain could significantly 
limit functional ability during flare-ups or when the left 
knee is used repeatedly over a period of time, loss of range 
of motion portrayed in terms of the degrees of additional 
range of motion loss due to pain on use or during flare-ups, 
as well as many of the other matters listed below in Item 2.  
If a diagnosis is not supported by the finding on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  The Board may not rely on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238, 244 (1995).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left knee disorders since 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which have not been previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The veteran should be afforded an 
orthopedic VA examination to determine 
the severity of his patellofemoral 
syndrome of the left knee.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  Any undeliverable notice of 
scheduled examination returned in the 
mail should be associated with the claims 
folder.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1997.  

The examiner should provide a full 
description of the effects of the 
veteran's patellofemoral syndrome of the 
left knee, record all findings in detail, 
and provide a medical opinion as to the 
following: a) whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time; b) 
loss of range of motion of the left knee 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; c) if 
present, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing; 
and d) the veteran's level of functioning 
and the degree of impairment of the 
veteran to perform substantially gainful 
employment due to patellofemoral syndrome 
of the left knee.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased rating for patellofemoral 
syndrome of the left knee based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC), which includes notice of 
any additional pertinent laws and 
regulations that were used, and a full 
discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

